DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-5 and 8-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 18, 19 and 21 are amended to recite “wherein the core layer does not contain a nucleating agent”. As support for such amendment, applicants point to paragraphs 0019 and 0028. However, this portion of the specification does not provide support for the cited. Further, the cited phraseology clearly signifies a “negative” or “exclusionary” no support in the original disclosure. Negative limitations in a claim which do not appear in the specification as filed introduce new concepts and violate the description requirement of 35 USC 112, first paragraph, Ex Parte Grasselli, Suresh, and Miller, 231 USPQ 393, 394 (Bd. Pat. App. and Inter. 1983); 783 F. 2d 453.
The insertion of the above phraseology as described above positively excludes nucleating agent, however, there is no support in the present specification for such exclusions.  While the present specification is silent with respect to the use of nucleating agent in some embodiments, is noted that as stated in MPEP 2173.05(i), the “mere absence of a positive recitation is not the basis for an exclusion.”

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 8-18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Middlesworth et al. (US 2017/0129228) in view of Paulino (US 2016/0031191).
Regarding claims 1, 3-5 and 8-16, Middlesworth discloses machine direction oriented polymeric film (paragraph 0012) comprising a first skin layer comprising high 
Paulino discloses multilayer film comprising high density polyethylene combined with 0.08 to 0.36 wt.% of nucleating agent to obtain improved seal properties, good clarity and mechanical properties (paragraphs 0016, 0018, 0020, 0022). Given that Paulino discloses nucleating agent such as Hyperform HPN-20E (paragraph 0022), the same as disclosed in present specification, it is clear that the nucleating agent of Paulino would have the same formula as presented in claim 21.
It would have been obvious to one of ordinary skill in the art to use nucleating agent of Paulino in the multilayer including the first and second skin layer of Middlesworth to obtain improved seal properties, good clarity and mechanical properties. Given that the polymeric film of Middlesworth in view of Paulino is the same as presently claimed including the composition of the polymeric film, it is clear that the polymeric film of Middlesworth in view of Paulino would have the same properties as claimed in present claims.
Alternatively, the gloss and haze are readily adjusted parameters that can be tailored using known techniques to achieve the visual and/or aesthetic effects desired for specific end-uses. Gloss and haze could be adjusted by polishing, coating, or adding additives in the process of making.
Regarding claim 17, Middlesworth in view of Paulino discloses the polymeric film of claim 1, wherein the polymeric film has a thickness of 0.28 mils (paragraph 0100).
Regarding claim 18, Middlesworth discloses machine direction oriented polymeric film A-A-C-A-A (paragraphs 0012, 0088) comprising a first skin layer comprising high density polyethylene (paragraphs 0037-0038, 0071), a core layer comprising a high density polyethylene (paragraphs 0037-0038), a first sub kin layer interposed between the first skin layer and the core layer, wherein the first sub skin layer comprising polyethylene (paragraphs 0037, 0038, 0088), a second skin layer comprising high density polyethylene (paragraphs 0037-0038, 0071) and a second sub kin layer interposed between the second skin layer and the core layer, wherein the second sub skin layer comprising polyethylene (paragraphs 0037, 0038, 0088). Given that Middlesworth is silent regarding the use of nucleating agent in the core layer, it is clear that the core layer of Middlesworth does not contain a nucleating agent. Middlesworth is silent regarding nucleating agent and polymeric film properties.
Paulino discloses multilayer film comprising high density polyethylene combined with 0.08 to 0.36 wt.% of nucleating agent to obtain improved seal properties, good clarity and mechanical properties (paragraphs 0016, 0018, 0020, 0022).
It would have been obvious to one of ordinary skill in the art to use nucleating agent of Paulino in the multilayer including the first and second skin layer of Middlesworth to obtain improved seal properties, good clarity and mechanical properties. Given that the polymeric film of Middlesworth in view of Paulino is the same as presently claimed including the composition of the polymeric film, it is clear that the 
Alternatively, the gloss and haze are readily adjusted parameters that can be tailored using known techniques to achieve the visual and/or aesthetic effects desired for specific end-uses. Gloss and haze could be adjusted by polishing, coating, or adding additives in the process of making.

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Middlesworth et al. (US 2017/0129228) in view of Paulino (US 2016/0031191) and Frayne (US 2008/0226207).
Regarding claims 19-20, Middlesworth discloses machine direction oriented polymeric film A-A-C-A-A (paragraphs 0012, 0088) comprising a first skin layer comprising high density polyethylene (paragraphs 0037-0038, 0071), a core layer comprising a high density polyethylene (paragraphs 0037-0038), a first sub kin layer interposed between the first skin layer and the core layer, wherein the first sub skin layer comprising LLDPE (paragraphs 0037, 0038, 0088), a second skin layer comprising high density polyethylene (paragraphs 0037-0038, 0071) and a second sub skin layer interposed between the second skin layer and the core layer, wherein the second sub skin layer comprising LLDPE (paragraphs 0037, 0038, 0088), wherein a pair of skin layers have a thickness of no more than 30% of the total film thickness (paragraph 0091). Middlesworth further discloses that the polymeric film thickness is as low as 0.28 mils for exceptionally good puncture strength (paragraph 0100). Given that 
Since the instant specification is silent to unexpected results, the specific thickness of each layer is not considered to confer patentability to the claims. As the puncture strength is a variable that can be modified, among others, by adjusting the thickness of each layers, the precise thickness would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed thickness cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the thickness of each layer in polymeric film to obtain the desired puncture strength (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223)
Middlesworth is silent regarding metallocene linear medium density polyethylene, nucleating agent and polymeric film properties.
Paulino discloses multilayer film comprising high density polyethylene combined with 0.08 to 0.36 wt.% of nucleating agent to obtain improved seal properties, good clarity and mechanical properties (paragraphs 0016, 0018, 0020, 0022).
It would have been obvious to one of ordinary skill in the art to use nucleating agent of Paulino in the multilayer including the first and second skin layer of 
Middlesworth in view of Paulino is silent regarding metallocene linear medium density polyethylene and polymeric film properties.
Frayne discloses multilayer film comprising polyolefin film wherein LLDPE and metallocene liner medium density polyethylene are equivalent and interchangeable (paragraph 0055).
Given that Middlesworth discloses LLDPE resin and Frayne discloses the equivalence and interchangeability of using metallocene linear medium density polyethylene as presently claimed with using LLDPE as disclosed by Middlesworth, it would have been obvious to one of ordinary skill in the art to use metallocene linear medium density polyethylene of Frayne.
Given that the polymeric film of Middlesworth in view of Paulino and Frayne is the same as presently claimed including the composition of the polymeric film, it is clear that the polymeric film of Middlesworth in view of Paulino and Frayne would have the same properties as claimed in present claim.
Alternatively, the gloss and haze are readily adjusted parameters that can be tailored using known techniques to achieve the visual and/or aesthetic effects desired for specific end-uses. Gloss and haze could be adjusted by polishing, coating, or adding additives in the process of making.

Response to Arguments


Applicant's arguments filed 12/03/2021 have been fully considered but, with the exception of argument relating to Cavacas et al. (US 2016/0229158), they are not persuasive.
Applicant argues that Middleworth does not teach or suggest each and every element of indipendent claims as presently written. However, the examiner believes that the reference of Middleworth does disclose each and every limitations as explained above and therefore the rejection is maintained.
Applicant argues that Middlesworth discloses cavitated core layer and the core layer comprises a solid filler and therefore Middleworth teaches away from claimed limitation of the core layer does not contain a nucleating agent. However, it is noted that there is nothing in the present specification that defines the meaning of nucleating agent as a solid filler. Rather the present specification defines nucleating agent as a clarifying agent.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR SHAH whose telephone number is (571)270-1143. The examiner can normally be reached 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/SAMIR SHAH/Primary Examiner, Art Unit 1787